Title: To Benjamin Franklin from Henry Coder, 23 February 1777
From: Coder, Henry
To: Franklin, Benjamin


Coder or Codere, as he sometimes spelled himself (1738–80), played a considerable part in the commissioners’ early search for supplies. He was a retired army officer who came from Pézenas, in Languedoc. He had been a volunteer in the Seven Years’ War and became a lieutenant in 1775; perhaps he was soon afterward promoted (he refers to himself as a captain), but in 1776 he was pensioned off. His uncle had been useful to and in the confidence of the maréchal de Saxe, and he himself had been well regarded by Louis XV; but something went wrong after the old King died. Coder was now an entrepreneur. He first made contact with Franklin in January, when he warned him through Dubourg that the French weapons being shipped to America were not only defective but suicidal to use. The present letter seems to have been his first direct approach to Franklin, and it was accompanied or followed shortly by three undated memoranda. One proposed to manufacture a sample of 1,300 uniforms, each batch of a hundred in different colors for a different state. The other two gave minute details of the equipment to be provided, with the cost of each item.
 
  
    Paris ce 23e fevrier 1777
    Homme juste vertueux lisez cette lettre.
      Messieurs ellie de baumon et dubourg conoissent
      celui qui vous ecrit dans l’unique vue de
      rendre votre voiage en frence fructueux.
    Monsieur
  
Je vous protexte [proteste] qu’il y a en frence des hommes dans tous les etats bien disposés et tres capaples de vous scervir utilement et sans interet, mais malhureusement ce sont ceux qu’on ne vous a pas procurés, rarement ils s’offrent d’eux meme et surtout quand ils ont lieu de craindre d’etre confondus avec des mauvaix sujets. J’ai remits il y a un mois a Mr. ellie de baumon, une lettre d’un manufacturié d’armes de st. etienne que M. dubourg doit vous avoir donnée, elle a du vous convaincre et de la mauvaise fourniture qui vous a eté faite dans ce genre et que la faute ne put pas en etre imputée aux fabriquans. J’ai remis aussi a M. dubourg une notte exacte de ce que coutte au roy un soldat habillé et armé de pied en cap sauf le fusi et la bayonete, a la marge j’indique les endroits ou on fabrique les choses premieres propres a toutes ces sortes de fournitures et les lieux ou on les travallie. Je le prie de vous engagér a profitér de la reforme qui a eté faite de la regie pour l’habillement et l’equipement des troupes malgrai son utilité demontrée pour enrollér un nombre d’ouvriers propres a l’habillement et equipement ainsi q’un ou deux commis de cette regie reformée et d’en etablir une senblable en amerique. Par ce moyen on n’aura besoin d’achetér yci que les objets qu’on ne trouve pas en amerique, ce qui simplifiera la mission de MM. les deputés du congrés qui vera arrivér avec plaisir une compagnie d’hommes non sulement propres a travaliér l’habillement et l’equipement d’un soldat, mais en etat encore d’en fabriquér les matieres. Je m’engage a faire cette recrue sans qu’il y aye personne de compromits, je demende aussi dans cette notte a vous entretenir et demontrér la facilité que j’ai de remplir avec succés les diferents objets dont je parle et vous confiér des choses a vous sul tres interessentes pour la prosperité des colonnies, enfin vous convaincre que je merite de jouir de la douceur de vivre avec des hommes vertueux et libres. Je vous engage aussi Monsieur, a prendre conoissence d’une lettre que j’ai ecrit a M. dubourg, a ne point faire passér des officiers avec des grades superieurs en amerique, a cause de leurs grandes pretentions, de la difficulté qu’ils auront a vivre en bonne intelligence avec les generaux ameriqains et surtout dans la crainte qu’ils ne se laissent corompre, tandis qu’on tire le parti qu’on vut d’un officier subalterne et bas officier pour l’ordinaire plus instruit et en etat de soutenir la fatigue. Les officiers, bas officiers et soldats que je propose dans ma lettre a M. dubourg d’enmenér avec moi en amerique pour formér un corpts des troupes legeres seront la plus pard propres au scervice de l’artillerie et du gennie, disposés a prendre la pioche ou la charue quand il le faudra et en etat de faire des miracles en defendent la cause des insurgents (qui est celle de tous les hommes) dont nous meriterons la confience et l’amitié. Tout ce que je propose et ay a proposé de vive voix put etre executé dans un mois. Je suis avec veneration Monsieur votre tres humble et tres obeissent scerviteur
Codercapitaine d’infenteriehotel d’angletere rue de seine
Monsieur le docteur de franquelin
